Citation Nr: 1503573	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956.

This matter is on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for a right knee disorder has been raised by the record in the Veteran's August 2013 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (it appears).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for two reasons.  First, the VA treatment records include a VA audiological evaluation in June 2012, which observed moderate to severe hearing loss in the right ear and moderate to profound hearing loss in the left ear.  This implies that audiometric testing was conducted, but the specific tonal thresholds were not included.  As these numbers are directly related to the Veteran's claim, they must be obtained, if possible.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities which impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Moreover, at his hearing before the Board in December 2014, the Veteran indicated that his hearing had worsened since his most recent VA examination in January 2012.  When a veteran has indicted that a service connected disability is worse than it was at the time of his most recent VA examination, as is the case here, it is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Cf. VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Acquire all treatment records from the VA Texas Valley Coastal Bend Health Care System since 2012.
For all audiological evaluations the Veteran has undergone, the specific results of any audiometric testing performed must be included, such as specific tonal thresholds at all tested frequencies and all associated speech recognition scores.  

If the Veteran has undergone any private treatment related to the disorder on appeal, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.  If any private audiological evaluations are obtained, the RO should clarify to the best extent if the Maryland CNC speech recognition test was utilized.

If possible, the Veteran himself should submit this evidence himself, if possible, to expedite the case.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of the Veteran's bilateral hearing loss.  In addition to audiometric testing, the examiner should specifically note the functional limitations the Veteran experiences due to this disability.  

3. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






